UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2011 COMMISSION FILE NUMBER: 333-164651 GAME FACE GAMING, INC. (Exact Name of Small Business Issuer as Specified in Its Charter) Florida 27-1551007 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S Employer Identification No.) 20 East Sunrise Highway Valley Stream, New York 11581 (Address of Principal Executive Offices) (516) 303-8100 (Issuer's Telephone Number, Including Area Code) (Former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T ( 232.405 of this chapter) during the preceding 12 months ( or for such shorter period that the registrant was required to submit and post such files) Yes ¨ No x . Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non- accelerated filer ¨ Small reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As ofMay 18, 2011, 50,600,000 shares of common stock, $.001 par value per share, of the issuer were outstanding. Transitional Small Business Disclosure Format (check one): Yes ¨ No x GAME FACE GAMING, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) CondensedBalance Sheets 1 CondensedStatements of Operations 2 CondensedStatements of Stockholder's Equity 3 CondensedStatements of Cash Flows 4 Notes to Interim CondensedFinancial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 12 PART II. OTHER INFORMATION 13 Item 1. Legal Proceedings 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. Submission of Matters to a Vote of Security Holders 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 14 Game Face Gaming, Inc. (f/k/a Intake Communications, Inc) (A Development Stage Company) Balance Sheets ASSETS March 31, December 31, Unaudited Audited CURRENT ASSETS Cash and cash equivalents $ Total current assets $ FIXED ASSETS Computer Hardware - OTHER ASSETS Intangible Assets - TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES AND EQUITY LIABILITIES Current Liabilities Accounts payable $ Accrued Expenses - Loan from officer Convertible notes payable - Total Current Liabilities TOTAL LIABILITIES $ $ STOCKHOLDERS' EQUITY (DEFICIT) Capital Stock Authorized: 250,000,000 common shares, $0.0001 par value Issued and outstanding shares: 10,200,000 and 9,000,000 shares issued and outstanding at December 31, 2010 and December 31, 2009, respectively $ $ Additional paid in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) $ $ ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements. 1 Game Face Gaming, Inc. (f/k/a Intake Communications, Inc) (A Development Stage Company) Statements of Operations For the Period from Inception December 24, 2009 For the three months ended to March 31, March 31, March 31, REVENUES White Label Solutions Contract Cancellation of Debt Income Interest Income $
